Case 21-41270      Doc 34    Filed 07/02/21 Entered 07/02/21 15:47:56             DENIED
                                                                          Main Document
                                          Pg 1 of 5                            For reasons stated in
                                                                               Trustee's Objection

                              UNITED STATES BANKRUPTCY COURT                       Jul 02, 2021
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
In re:                               )                                             .. HY A. SURRATT-STATES
                                                                                  United States Bankruptcy Judge
                                     )
LACRISIA MADISON                     ) CASE NO. 21-41270-659
                                     )
                                     ) CHAPTER 13
                Debtor               )
                                     ) Motion to Reinstate Chapter 13
                                     ) Proceeding
                                     )
                                     )
                                     ) Martin K. Lundkvist #47213MO
                                     ) 317 N. 11TH Ste 403
                                     ) St. Louis, MO 63101
                                     ) (314) 241-6770
                                     ) 314- 241-6773

                         MOTION TO REINSTATE CHAPTER 13 PROCEEDING

      Comes now Debtor, by and through counsel, and for her Motion to Reinstate
Chapter 13 Proceeding, states as follows:

         1.   Debtor filed this voluntary Chapter 13 Petition for Relief on April 7,
2021.

      2. This case was dismissed on June 8, 2021, for Debtor’s failure to upload
pay advices to the Trustee.

         3.   All required pay advices have now been uploaded to the Trustee’s system.

       WHEREFORE, Debtor requests this Court enter its Order setting aside its June
8th, 2021 Order and Notice of Dismissal, reinstating Debtor's case and the automatic
stays of 11 U.S.C. Section 362, reappointing Diana S. Daugherty as Trustee and for
such other and further relief as this Court deems just and proper in the
circumstances.

                                                Respectfully Submitted,

Date: June 16, 2021
                                                /s/Martin K. Lundkvist
                                                Martin K. Lundkvist #47213MO
                                                Lundkvist & Associates, LLC
                                                317 N. 11TH Ste 403
                                                St. Louis, MO 63101
                                                (314) 241-6770
                                                (314) 241-6773 (fax)
                                                lundkvist@att.net
Case 21-41270   Doc 34   Filed 07/02/21 Entered 07/02/21 15:47:56    Main Document
                                      Pg 2 of 5



                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing
was sent via either first class mail, postage prepaid, or the Court’s ECF system
this June 8, 2021 to Diana S. Daugherty, Chapter 13 Trustee, P.O. Box 403908, St.
Louis, MO 63143, all creditors and other parties in interest as indicated on the
attached matrix of creditors.


                                             /s/Martin K. Lundkvist
                                             Martin K. Lundkvist #47213MO
                                             Lundkvist & Associates, LLC
                                             317 N. 11TH Ste 403
                                             St. Louis, MO 63101
                                             (314) 241-6770
                                             (314) 241-6773 (fax)
                                             lundkvist@att.net
Allied Associates OBGYN
621 S New Ballas Rd # 101A
Saint Louis, MO 63141-8252


Ameren Missouri
PO Box 88068
Chicago, IL 60680-1068


AT&T Mobility
PO Box 6463
Carol Stream, IL    60197-6463


Avis Renta A Car System, LLC
300 Centre Pointe Dr
Virginia Beach, VA 23462-4415


BJC Healthcare
PO Box 958410
Saint Louis, MO    63195-8410


Capital One Bank
PO Box 6492
Carol Stream, IL    60197-6492


CCS
PO Box 55126
Boston, MA 02205-5126


Children's Clinic of St. Louis
8888 Ladue Rd Ste 100
Saint Louis, MO 63124-2056
Case 21-41270   Doc 34   Filed 07/02/21 Entered 07/02/21 15:47:56   Main Document
                                      Pg 3 of 5



City of University City
6801 Delmar Blvd
Saint Louis, MO 63130-3104


Complete Eye Care Inc.
9890 Clayton Rd Ste 200
Saint Louis, MO 63124-1685


Credit One Bank
PO Box 60500
City of Industry, CA     91716-0500


CSM Foreclosure Trustee Corp.
701 Market St
Saint Louis, MO 63101-1830


Direct Auto & Life Insurance
PO Box 17905
Nashville, TN 37217-0905


Fifth Third Bank
PO Box 630778
Cincinnati, OH 45263-0778


Firestone
PO Box 81344 Credit First NA
Cleveland, OH 44188-0001


Geico Insurance
1 Geico Ctr
Macon, GA 31296


Metropolitan Sewer District
PO Box 437
Saint Louis, MO 63166-0437


Millsap & Singer, P.C.
612 Spirit Dr
Chesterfield, MO 63005-1259


Missouri Department Of Revenue
PO Box 475 Attn. Bankruptcy Unit
Jefferson City, MO 65102-0475
Case 21-41270   Doc 34   Filed 07/02/21 Entered 07/02/21 15:47:56   Main Document
                                      Pg 4 of 5




Mr Cooper
PO Box 650783
Dallas, TX 75265-0783


Nationstar Mortgage, LLC
PO Box 619033
Dallas, TX 75261-9033


One Advantage LLC
7650 Magna Dr
Belleville, IL 62223-3366


Peritus Portfolio Services
PO Box 141419
Irving, TX 75014-1419


Portfolio Recovery Associates
PO Box 9001951
Louisville, KY 40290-1951


Quest Diagnostics
PO Box 7306
Hollister, MO 65673-7306


S&W Foreclosure Corporation
13801 Riverport Dr # 502
Maryland Heights, MO 63043-4822


Shapiro & Kreisman
13801 Riverport Dr # 502
Maryland Heights, MO 63043-4822


Shapiro & Weisman
Suite 502 13801 Riverport Dr
Maryland Heights, MO 63043-0000


The W Dental Group
13408 New Halls Ferry Rd
Florissant, MO 63033-3035


University Dental Care
7843 Olive Blvd
Case 21-41270   Doc 34   Filed 07/02/21 Entered 07/02/21 15:47:56   Main Document
                                      Pg 5 of 5


Saint Louis, MO   63130-2039


VIOS Fertility Institute
226 S Woods Mill Rd Ste 60W
Chesterfield, MO 63017-3665
